TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-02-00680-CV


George H. Gage, Appellant

v.

Estate of Artie L. Gage, Sr., Appellee




FROM THE PROBATE COURT NO. 1 OF TRAVIS COUNTY
NO. 72,606, HONORABLE GUY S. HERMAN, JUDGE PRESIDING



	After appellant George H. Gage filed his notice of appeal, the Travis County Clerk
sent this Court a copy of a letter sent to appellant informing him that there was no authority to
prepare the clerk's record because appellant was not a party to the underlying trial court proceeding. 
It appears that appellant is not a proper party to bring an appeal from the underlying proceeding and
that we, therefore, are without jurisdiction to consider his appeal.  We therefore dismiss the appeal
for want of jurisdiction.  Tex. R. App. P. 42.3(a).



  
					Marilyn Aboussie, Chief Justice
Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel
Dismissed for Want of Jurisdiction
Filed:   December 5, 2002
Do Not Publish